Citation Nr: 1760990	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  11-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder (MDD), and anxiety.

3. Entitlement to service connection for right elbow disability. 

4. Entitlement to a rating in excess of 30 percent for acne vulgaris with nodulocystic component scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from September 1978 to September 1981, with additional service in the United States Army Reserves, with active duty service from January 1991 to September 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Although the RO reopened the claim for service connection for PTSD in the June 2009 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

The Board notes that the Veteran's claim was initially developed and adjudicated as separate claims for PTSD, depression, and anxiety. In light of the decision by the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized (as stated on the cover page) to encompass all psychiatric diagnoses.




FINDINGS OF FACT

1. A February 2000 rating decision denied the service connection for PTSD. The Veteran did not file a formal appeal of the decision and no new evidence was received within a year of the decision.  As such, the decision became final.

2. Subsequent to the February 2000 rating decision, evidence was associated with the claim file that raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3. Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, to include PTSD, MDD, and anxiety, is etiologically related to his military service.

4. On May 19, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal seeking entitlement to service connection for right elbow condition.

5. Throughout the appeal period, there is no competent evidence the Veteran's skin condition affects more than 40 percent of the entire body or of exposed areas, or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1. The February 2000 rating decision that continued the denial of service connection for PTSD is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. Evidence received since the final February 2000 determination is new and material, and the Veteran's claim for service connection for PTSD is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and anxiety, have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. Regarding the matters of entitlement to service connection for right elbow condition, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5. Throughout the appeal period, the criteria for a rating in excess of 30 percent for acne vulgaris with nodulocystic component scars have not been met. 38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). In regard to the issue of service connection for an acquired psychiatric disorder, as this decision is completely favorable to the Veteran, there is no reason to belabor the impact of VA's duty to notify and assist on this matter. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As to the issue of entitlement to a rating in excess of 30 percent for acne vulgaris with nodulocystic component scars, the Board finds VA has met the duty to notify and assist. An April 2009 letter provided the Veteran with compliant notice. VA obtained the records reported by the Veteran, and provided examinations in April 2011 and April 2015 to evaluate the Veteran's skin condition.

In a November 2017 brief, the Veteran's representative requested the Veteran's claim for an increased rating for his skin condition be remanded for a new examination. The representative stated the last evaluation took place in 2015, which indicates the examination may not be informative to the current severity of the Veteran's condition. Accordingly, the Board has considered whether a more contemporaneous VA examination is necessary to determine the current severity of the Veteran's skin condition. The Board notes that neither the Veteran nor his representative has alleged, nor does the evidence of record suggest, a worsening of his skin condition since the last VA examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination). Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein. 

II. Legal Criteria, Factual Background, and Analysis

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed. 38 U.S.C. § 7105(c) (2012). An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108 (2012).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). The threshold for determining whether new and material evidence has been submitted is low. Shade v. Shinseki, 24 Vet. App. 110 (2010). However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran's claim for entitlement to service connection for PTSD was denied initially by a February 2000 rating decision based on a finding that there was no evidence of a reliable diagnosis of PTSD. The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, it is final. 

At the time of the February 2000 rating decision, the record included the Veteran's service treatment records (STRs), a November 1999 VA examination, and VAMC San Juan treatment records.

Subsequent to the February 2000 rating decision, records that address the Veteran's PTSD were added to the record, including VAMC Houston treatment records, updated VAMC San Juan treatment records, an April 2011 VA examination, an April 2015 VA examination, Veteran statements, and a statement from the Veteran's wife. Such evidence qualifies as new evidence because it was not of the record at the time of the February 2000 rating decision and is not cumulative or redundant of the prior existing evidence of record. This evidence is also material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD, specifically evidence the Veteran has a PTSD diagnosis. This new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for PTSD.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). If evidence is determined competent, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his psychiatric disorders, to include PTSD, depression, and anxiety, are the result of his experiences in service. Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran meets the criteria for service connection for an acquired psychiatric disorder.

First, the Board finds medical evidence supports a clear diagnosis of psychiatric disorder. STRs are silent for complaints, treatment, or diagnosis of a chronic psychiatric disorder. The Veteran has not contended that he sought treatment for a psychiatric disorder in service. 

Post-service records establish the Veteran first sought treatment for psychiatric complaints in March 1999 at the Houston VAMC. In April 1999, a discharge impression was given of PTSD and depression. A November 1999 VA examination diagnosed depressive disorder with anxiety features. The Veteran was admitted into inpatient psychiatric treatment for 7 days in March 2006, with a discharge diagnosis of PTSD and MDD. The Veteran was readmitted the day after discharge for continued suicidal thoughts, with an assessment of PTSD with suicidal ideas. An April 2011 VA examination gave an impression of major depression. At treatment visits from 2011 through 2015, VA psychiatrists have diagnosed the Veteran with PTSD and unspecified depressive disorder. An April 2015 VA examination gave a diagnosis of unspecified depressive disorder, mild. 

The Board acknowledges that previous VA examinations have found the Veteran does not meet the symptom criteria for a PTSD diagnosis. The Board finds the repeated diagnosis of PTSD given at VA inpatient and outpatient treatment visits, to include by psychiatrists at the PTSD clinic and mental health intensive case management (MHICM) program, sufficient evidence of a diagnosis of PTSD.

Second, the Board finds there is credible evidence of an in-service stressor. The April 2015 VA examination found the Veteran meets the PTSD stressor criteria for his military service during the Gulf War related to fear of hostile military takeover. The Veteran's reported experiences as a military policeman, reported fear during mortar attack alarms, and fear of minefields and camouflaged soldiers while traveling the desert are consistent with his DD-214 and service personnel records. 

Third, the Board finds medical evidence establishes a nexus between the Veteran's current symptoms and claimed in-service stressors. In April 1999, a staff psychiatrist at Houston VAMC stated he participated in the multidisciplinary discharge planning conference to review the Veteran's diagnoses and treatment recommendations. He opined that given the uncertainties surrounding the events in the Persian Gulf regarding potential exposures, it is possible that the Veteran's PTSD and depression may be related to such exposures. 

The Board gives this opinion great probative weight as it was given after intensive inpatient treatment for the Veteran's psychiatric symptoms. The examiners are experienced in PTSD and psychiatric disorders suffered by soldiers post-deployment. In addition, this finding is consistent with the other treatment records and lay statements of record.

Evidence supporting this opinion includes, at his March 1999 initial visit, the Veteran reported intrusive thoughts and dreams about the Persian Gulf, including a chemical alarm going off and he cannot get anyone to put on their gas mask, his friend being hit by a car in Saudi Arabia, and witnessing dead bodies of Iraqi and American soldiers. The Veteran reported problems since returning from the Persian Gulf controlling his anger. In April 1999, the Veteran reported depression as a result of things he saw in Desert Storm. In February 2005, Dr. A.V., at the PTSD clinic, noted the Veteran served as a military policeman and had seen many atrocities during deployment, he assessed PTSD and MDD. In March 2006, a diagnosis was given of MDD, recurrent, and PTSD, acute, after the Veteran reported depression with ideas of hanging himself. He reported nightmares about war and flashbacks like he was in the war. An October 2011 VA psychiatric visit gave a diagnosis of PTSD and exposure to war hostilities. 

In March 2015, the Veteran's wife submitted a detailed account of the Veteran's psychiatric symptoms since returning from the Persian Gulf in 1991. She reported since returning, he had nightmares several times a week and daily aggressiveness. She reported an incident in 2006, when he was talking to himself, was hiding behind furniture, and telling her the enemy was coming. Subsequently, the Veteran was hospitalized. She reported another incident when the Veteran was speaking incoherently about things that happened in the war and crying about a dead soldier he had seen. She reported multiple instances when the Veteran bangs his head against the dresser. She reported a 2011 incident when the Veteran had to be hospitalized because he was disoriented and aggressive. She reported an incident in 2014 when the Veteran had not slept for days.

The Board gave minimal probative weight to the November 1999, April 2011, and April 2015 VA examination opinions that the Veteran does not have a diagnosis of PTSD, and that the Veteran's depression was not related to service. The 1999 and 2011 VA examinations did not consider the significant treatment records and opinions at the Houston VAMC in 1999. The April 2011 and April 2015 opinions stating the Veteran's depression was not related to service were conclusory and lacked sufficient rationale.

As such, resolving reasonable doubt in favor of the Veteran, the Board finds the evidence supports the Veteran meets the criteria of service connection for acquired psychiatric disorder, to include PTSD, MDD, and anxiety. 

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C. § 7104; 38 C.F.R. § 20.101. An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his authorized representative/ attorney and must be in writing (except for appeals withdrawn on the record at a hearing). 38 C.F.R. § 20.204(b).

A March 19, 2015 DRO Conference Report documents that the Veteran desired to withdrew the issue of service connection for a right elbow disability.  The document serves as the written documentation of the Veteran's request to withdraw this issue.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim. Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal is dismissed.

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

 "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 30 percent rating for his acne vulgaris with nodulocystic component scars under DC 7806. The Veteran contends his condition has worsened and he is entitled to a higher rating.

Under DC 7806, a 60 percent rating is assigned where more than 40 percent of the entire body or of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806 (2017). In the alternative, DC 7806 also provides the disability may be rated as disfigurement of the head, face, or neck (DC 7800); or as scars (DCs 7801-7805), depending upon the predominant disability. 38 C.F.R. § 4.118.

A review of the evidence shows, a February 2008 VA examination described a recent history of recurrent cystic growth on the left cheek and right infra-auricular area that required incision and drainage. The Veteran reported no medication use, to include corticosteroids, other immunosuppressive drugs, intensive light therapy, or electron beam therapy. The Veteran reported pain. There were no malignant neoplasms or impairment of function. The examiner observed inflamed papules, acne scars, and sebaceous cysts located on the face, chest, and back. The examiner opined 10 percent of the entire skin was affected, 5 percent of the exposed skin was affected, and 10 percent of the face was affected. The examiner opined there was no disfigurement. The examiner diagnosed nodular cystic acne with acne scars, and sebaceous cysts.

At an April 2015 VA examination, the Veteran reported his skin problems have continued since his 2008 VA examination. He reported acne lesions that come and go on different parts of his body. He reported bad odor from ruptured acne lesions. He denied using medication for his acne. The examiner opined there was no scarring or disfigurement of the head, face or neck, no benign or malignant skin neoplasms, and no systemic manifestations. The Veteran reported he had not been treated with oral or topical medications in the past 12 months for any skin condition. Physical examination indicated the total body area affected was 5 to 20 percent, the exposed area affected was less than 5 percent. The examiner observed a small papule to the left of the nose and behind the right ear on the face, and a few scattered papules, pustules, comedones, and superficial cysts on the back, chest, and abdomen. 

After thorough review of the evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's skin condition is not warranted.

The record does not contain any competent evidence that the Veteran's skin condition affects more than 40 percent of the entire body or of exposed areas, or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs. As such, a rating in excess of 30 percent is not warranted under DC 7806.

The Board has considered whether a higher rating is available under DC 7800, disfigurement of the head, face, or neck, DC 7801-7805, scars.  The Board finds DC 7800 to be inapplicable, as there is no competent evidence of disfigurement. The February 2008 and April 2015 VA examiners opined there was no disfigurement. 

Under DC 7801-7805, the only diagnostic code that provides a rating in excess of 30 percent is DC 7801. DC 7801 provides that scars other than on the head, face, or neck that are deep or cause limited motion are rated 40 percent disabling for areas exceeding 144 square inches (929 square centimeters). Note (2) under DC 7801 provides that a deep scar is defined as one associated with underlying soft tissue damage. Id. As there is no competent evidence of scars exceeding 144 square inches producing underlying soft tissue damage or limited range of motion, DC 7801 is not applicable.

The Board has considered whether a higher rating is available under DC 7828, acne, but 30 percent is the maximum evaluation under DC 7828, and requires 40 percent or more of the face and neck to be affected. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The preponderance of the evidence is against the assignment of a higher rating. In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, for the entire period on appeal, a rating in excess of 30 percent for acne vulgaris with nodulocystic component scars is denied.



ORDER

The request to reopen a claim of service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder, to include PTSD, MDD, and anxiety, is granted.

The appeal seeking service connection for right elbow condition is dismissed.

A rating in excess of 30 percent for service-connected acne vulgaris with nodulocystic component scars is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


